DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant’s amendments were received on 5/26/22. Claims 1, 5 and 12 have been amended. Claims 13, 14 are new.
Claim Rejections - 35 USC § 102
The rejection 35 U.S.C. 102(a)(1) as being anticipated by Senda, on claim 1-3 has been withdrawn because the applicant amended the claims.
Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Senda on claim 4 has been withdrawn because the applicant amended the claims.

Claim Rejections - 35 USC § 103

The rejection under 103 as being unpatentable over in view of Takahashi et al. on claims 5-12 has been withdrawn because the applicant amended the claims.
Allowable Subject Matter
Claims1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: the instant claims are to a fuel cell catalyst comprising at least a catalytically active species and a carrier supporting the catalytically active species, wherein the catalytically active species is at least one selected from the group consisting of platinum, a platinum alloy, and a core-shell catalyst in which a core of a metal different from platinum is coated with a shell containing platinum, the carrier is a carbon material, and at least one of the catalytically active species and the carrier contains fluorine atoms,  the fluorine atoms contained in the catalytically active species are present by being adsorbed on a surface of the catalytically active species, the fluorine atoms contained in the carrier are present by being adsorbed on an outer surface of the carbon material that is the carrier and on an inner surface of pores, a ratio of the number of fluorine atoms contained in at least one of the catalytically active species and the carrier to the number of carbon atoms contained in the carrier satisfies a relationship shown in the following formula (1):  

    PNG
    media_image1.png
    18
    250
    media_image1.png
    Greyscale

 where (F/C)s represents a ratio of the number of fluorine atoms to the number of carbon atoms on the surface of the fuel cell catalyst, and (F/C)w represents a ratio of the number of fluorine atoms to the number of carbon atoms in the whole fuel cell catalyst.
The closest prior art US Publication 2009/0011320 to Senda et al. reference discloses a fuel cell catalyst comprising at least catalytically active species and a carrier (carbon, fluorine atom-containing polymer, a cation exchange resin; [0058]-[0060]) supporting the catalytically active species ([0061]), wherein the catalytically active species are at least one selected from the group consisting of platinum, a platinum alloy, and a core-shell catalyst in which a core of a metal different from platinum is coated with a shell containing platinum, the carrier is a carbon material, and at least one of the catalytically active species and the carrier contain(s) fluorine atoms (fluorine atom-containing), and a ratio of the number of fluorine atoms contained in at least one of the catalytically active species and the carrier to the number of carbon atoms contained in the carrier satisfies a relationship shown in the following formula (1): 		
		 
    PNG
    media_image1.png
    18
    250
    media_image1.png
    Greyscale
 
where (F/C)s represents a ratio of the number of fluorine atoms to the number of carbon atoms on the surface of the fuel cell catalyst, and (F/C)w represents a ratio of the number of fluorine atoms to the number of carbon atoms in the whole fuel cell catalyst. Thus, the fluorine-atom polymer is contained on the inside of the catalyst support powder ([0015]) and the surface is the catalyst, there are no fluorine atoms on the surface ([0061]) which would satisfies the formula of 1. However, the Senda et al. reference does not disclsoe, nearly disclose or provide motivation to modify the catalytically active species and the carrier to contain the fluorine atoms contained in the catalytically active species are present by being adsorbed on a surface of the catalytically active species, the fluorine atoms contained in the carrier are present by being adsorbed on an outer surface of the carbon material that is the carrier and on an inner surface of pores.
The prior art US Publication 2018/0261866 to Takahashi et al. discloses an ionomer (31) surrounding the catalyst in the catalyst layer comprising a catalyst supported carrier would exhibit excellent power generation performance in selected high-humidity wet environments. However, the Takahashi et al. reference does not disclsoe, nearly disclose or provide motivation to modify the catalytically active species and the carrier to contain the fluorine atoms contained in the catalytically active species are present by being adsorbed on a surface of the catalytically active species, the fluorine atoms contained in the carrier are present by being adsorbed on an outer surface of the carbon material that is the carrier and on an inner surface of pores.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725